UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 09/30/2013 Date of reporting period: 07/01/2012 - 06/30/2013 Item 1. Proxy Voting Record Account Name: Nicholas II, Inc. AARON'S, INC. Ticker: AAN Security ID: 002535300 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR
